Smith, C. J.:
The plaintiff in error was tried upon an indictment for murder in the circuit court of Yazoo, and convicted of manslaughter in the second degree. The evidence adduced on the trial is contained in the bill of exceptions taken to the decision of the court on a motion for a new trial.
The errors assigned are, 1. That the record does not show that the grand jury, by whom the indictment was found, were selected, summoned, and empanelled in the mode prescribed by the statute; and 2. That a new trial should have been granted, because the verdict was not sustained by the evidence.
1. In reference to the last exception, it is very clear that the proof was insufficient. There was no evidence offered, either direct or circumstantial, which showed that the death occurred in the county of Yazoo, in which the bill of indictment was preferred. This was essential to give the circuit court of that county jurisdiction. For, by the statute of 1822, Hutch. Code, 314, it ivas expressly provided, where a party having received a wound in one county, dies in consequence of such wound in another county, in the state, that the indictment should be found in the -county where the death occurs, and not in the county in which the wound was inflicted.1 Stoughton v. The State, 13 S. & M., 255.
In the case cited, the proof was, that the wound was inflicted *788in Perry county and the death occurred in Harrison county. The indictment was found in Perry county, and this court reversed the judgment and quashed the indictment, upon the ground that the circuit court of that county could take no jurisdiction of the offense. In the case at bar, the evidence does not show that the death did not occur in Yazoo. It failed to show that the death did occur there. Under these circumstances, although the judgment must be reversed and the verdict set aside, it would be improper for this cause to quash the indictment, for it may be time, in point of fact, that the death did occur in Yazoo county, in which event the court, of course, had jurisdiction.
2. The first exception is untenable. In our opinion the record shows with sufficient certainty that the grand jury were selected and empanelled in the manner directed by the statute.
Judgment reversed, and prisoner remanded for a new trial.

 See Riggs v. State, 26 Miss., 57; Rev. Code of 1857, 613, art. 246.